PER CURIAM:
The judgment is affirmed.
More than a year has passed since final judgment was entered in this case, and in light of statements during oral argument by counsel for the several contesting parties in this protracted litigation that circumstances with respect to the operation of the “Rodman Pool” have changed, we are of the view that although the judgment denying an injunction against lowering the level of the pool should be affirmed, the case should be remanded to the trial court for the continued exercise of its equitable jurisdiction over the matter in question.
Affirmed and remanded.